A devise of property "to A for (or during) his life" the common legal form of a gift of a life estate. And its ordinary technical meaning is, that the income is A's property, and if mingled with the principal during his life, is to be severed after his death for delivery to his heirs or legatees. But there may be a qualified life estate as well as a qualified fee; and legal terms are not always understood by testators in a technical sense. However clear the intention that the life tenant may have all the income if he needs it, or may use or alienate it if he chooses to do so, slight evidence may be enough to prove an intention that so much of it as he neither spends nor conveys shall be considered a part of the property of which it is the unexpended increase. Even in the absence of modifying phrases, it is by no means certain that all testators understand that such increase will go to the heirs or *Page 152 
legatees of the tenant for life. Enlarging or abridging terms, used in connection with the usual description of the life estate, are to be duly weighed as evidence of the kind and degree of qualification intended by the testator.
The language of Mr. Richardson's will is, "I give and bequeath unto my beloved wife, Olive T. Richardson, all my personal and real estate during her natural life, to be used and managed by her as she shall see fit. And I hereby appoint her my sole executrix. . . . And whatever may remain of my property after her decease, it is my will that $500 be given to Horace P. Dudley (my blind nephew), and $100 to William Marden . . . and of the balance that one half of it be given to the New Hampshire Bible Society and the other half to be disposed of by my beloved wife as she shall choose." While her interest as devisee was a life estate in a certain sense, it was in some respects more, and in other respects less, than a technical tenancy for life. For her necessary support (if for no other purpose) she could use the principal, if the income was not sufficient. Of whatever might remain of his property after her decease, less $600, she could devise one half to her heirs; but none of that balance was to go to them as her intestate property. The direction that his whole estate is "to be used and managed by her as she shall see fit," and the provision in relation to "whatever may remain of my property after her decease," show a purpose to maintain the unity of his estate during her life to such an extent that what remained at her decease (whether more or less than the amount left by him) should be disposed of without regard to the distinction between principal and income. She did not consume all the income, and no question was raised in her lifetime as to the limits of her rightful expenditure. What now remains of her husband's property and its increase accruing under her use and management is a single fund, out of which are to be paid debts, expenses, and his bequests to Dudley and Marden. Of the balance, one half goes by his will to the Bible Society, and the other half according to the terms of her will.
CLARK, J., did not sit: the others concurred.
A motion was made by heirs of Mr. Richardson for their costs, taxed as between solicitor and client, to be paid out of the fund.